DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 12/09/2021.

Allowable Subject Matter
3.	Claims 1, 3-11, 13, 14 and 16-20 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Xue et al. does not teach or suggest  identifying a first one or more location buddy APs, relating to the first target AP, based on physical location of the first one or more location buddy APs and the first target AP; determining that a first location buddy AP of the first one or more location buddy APs is communicatively coupled to the STA, and in response determining a location of the STA using the first target AP- identifying a second target AP communicatively coupled to the STA; identifying a second one or more location buddy APs relating to the second target AP: and determining that none of the second one or more location buddy APs is communicatively coupled to the STA, and in response declining to use the second target AP for determining the location of the STA. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631